department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division release number release date date date uil code dear contact person identification_number telephone number employer_identification_number this is in reply to your ruling_request dated date submitted by your authorized representative requesting rulings concerning the effect of operating an art museum and art loan program on your current status under sec_501 of the internal_revenue_code and the applicability of sec_4942 to these activities facts you received a determination_letter from the internal_revenue_service that you qualify as an organization described in sec_501 of the code and as a private_foundation under sec_509 your primary activity is making grants to other sec_501 organizations in support of music education and the arts you own several pieces of artwork including substantial amounts of contemporary american art during the next several years you intend to solicit contributions of artwork and cash to purchase additional artwork you will store protect and preserve the artwork in facilities designed for such purposes that you will either purchase and operate or lease once you have acquired a significant body of a particular artist’s work you intend to loan this artwork to other institutions for public exhibition as your principal activity your art lending program will focus on small communities in your state that do not have contemporary art museums you will loan artwork to museums galleries schools universities and other similar institutions for public exhibition and to make available to the general_public the cultural and artistic enjoyment of the art to promote public interest in and knowledge of the visual arts and to further research and study pertaining to contemporary art and artists among the factors you will consider in lending artwork are the degree of safety of the artwork while on exhibit and in transit the lack of art galleries showing contemporary art in the community and the cultural value of the exhibition to the community as finances permit you intend to construct a new_building as a museum to exhibit art to the general_public you will use the museum for displaying your artwork and for storage curatorial and research facilities the building will be constructed on a parcel of land that will be donated the museum will also house a publicly accessible research library once construction of the museum is completed you will operate and maintain the museum and art library as your primary activities rulings requested the change in focus of your overall mission and activities will not jeopardize your current status as an organization described in sec_501 of the code the art you currently own and will subsequently acquire will constitute assets used or held for use directly in carrying out your exempt purposes within the meaning of sec_4942 of the code the museum and library you will construct own and operate for the preservation and public display of art and for art research will constitute assets used or held for use directly in carrying out your exempt purposes within the meaning of sec_4942 of the code the amounts you will spend to acquire additional art and to construct own and operate a museum and library for the preservation and public display of art and for art research will constitute qualifying distributions within the meaning of sec_4942 of the code law sec_170 of the code describes certain organizations including those organized and operated exclusively for educational_purposes sec_501 of the code describes organizations that are organized and operated exclusively for charitable educational and other purposes sec_1_501_c_3_-1 of the income_tax regulations includes education as one of the exempt purposes described in sec_501 of the code sec_1_501_c_3_-1 of the regulations states that the term educational as used in sec_501 of the code relates to a the instruction or training of the individual for the purpose of improving or developing his capabilities or b the instruction of the public on subjects useful to the individual and beneficial to the community sec_1_501_c_3_-1 of the regulations example states that museums zoos planetariums symphony orchestras and other similar organizations are educational if they otherwise meet the requirements of sec_501 of the code sec_509 of the code describes organizations exempt from federal_income_tax under sec_501 that are private_foundations subject_to the private_foundation provisions of chapter sec_4942 and sec_4942 of the code impose excise_taxes on the undistributed_income_of_a_private_foundation sec_4942 of the code defines the term undistributed_income as the amount by which the private foundation's distributable_amount exceeds its qualifying distributions for the year sec_4942 of the code defines the term distributable_amount as including the foundation’s minimum_investment_return sec_4942 of the code excludes from the computation of minimum_investment_return assets used or held for use directly in carrying out a foundation's exempt_purpose sec_4942 of the code defines the term qualifying_distribution for purposes of sec_4942 as any amount_paid to accomplish one or more purposes described in sec_170 or any amount_paid to acquire an asset used or held for use directly in carrying out one or more purposes described in sec_170 sec_53_4942_a_-2 of the foundation and similar excise_taxes regulations provides that assets used in determining a private foundation’s minimum_investment_return shall not include any assets used or held for use directly in carrying out its exempt_purpose sec_53_4942_a_-2 of the regulations provides that an asset is used or held for use directly in carrying out a foundation's exempt purposes only if the asset is actually used by a foundation in carrying out its exempt purposes sec_53_4942_a_-2 of the regulations gives several examples of assets which are used or held for use directly in carrying out the foundation's exempt_purpose sec_53_4942_a_-2 describes real_estate or a portion of a building used by a foundation directly in its educational activities and sec_53_4942_a_-2 describes paintings or other works_of_art owned by a foundation which are on public display and research facilities and related equipment that serve a useful purpose in conducting educational activities sec_53_4942_a_-3 of the regulations provides that the term qualifying_distribution includes any amount_paid to accomplish one or more purposes described in sec_170 or sec_170 of the code sec_53_4942_a_-3 of the regulations provides that this term includes any amount_paid to acquire an asset used or held for use directly in carrying out one or more purposes described in sec_170 or sec_170 of the code in example of sec_53_4942_a_-3 of the regulations a private_foundation that engaged in holding paintings and exhibiting them to the public purchased an additional building to be used to exhibit the paintings this expenditure constituted a qualifying_distribution under sec_53_4942_a_-3 in revrul_64_174 1964_1_cb_183 a foundation was formed for creating interest in the development of the american theater outside of new york city the foundation aided local communities in establishing their own charitable and educational repertory theaters it also contributed part of its funds to exempt charities furthering this purpose this ruling concludes that these activities are charitable or educational since they are a means of advancing charity and education in revrul_64_175 1964_1_cb_185 a foundation was formed for developing and operating a permanent touring repertory theater in the united_states the foundation focused on creating a repertory theater outside of areas which already had theater the foundation worked with colleges in order to achieve this goal specifically the foundation worked closely with colleges in relating local performances to the local college curricula especially english and drama this ruling concludes that these activities are educational since they are a means of advancing education in revrul_68_307 1968_1_cb_258 a nonprofit organization assisted the national park service in its educational and scientific programs regarding a specific park other activities the organization assisted the park service in developing the park library and museum in preserving historic objects and generally in furthering the educational and scientific aims of the park service this ruling concludes that these activities are charitable since they are a means of advancing education and science in addition to in revrul_68_372 1968_2_cb_205 a nonprofit organization was created to acquire maintain and display sports objects of lasting interest or value relating to a particular sport these activities furthered the educational aims of the organization this ruling concludes that these activities are charitable since they are a means of advancing education revrul_74_498 1974_2_cb_387 holds that a collection of paintings owned by a foundation formed to further the arts which are loaned under an active loan program for exhibition in museums universities and similar institutions are being used directly in carrying out the foundation's exempt purposes within the meaning of sec_4942 of the code and the value of the paintings is excludable in computing the foundation's minimum_investment_return analysis ruling no the museum and library you will construct own and operate for the preservation and public display of art and for art research are similar to the museum in example in sec_1_501_c_3_-1 of the regulations in addition your educational activities with respect to the museum and library are similar to the educational activities of the organizations described in revrul_64_174 revrul_64_175 revrul_68_307 and revrul_68_372 you will no longer be making grants to other sec_501 organizations in support of music education and the arts as your primary activity however based on these authorities your new activities as described above will constitute activities that further education within the meaning of sec_1 c -1 d i of the regulations therefore your new activities will not adversely affect your current status as an organization described in sec_501 of the code rulings no and in ruling no we concluded that your new activities as described above will constitute activities that further education within the meaning of sec_1_501_c_3_-1 of the regulations in addition your operation of an art museum and an art library are similar to the examples in sec_53_4942_a_-2 and sec_53_4942_a_-2 furthermore your art loan program is similar to the loan program described in revrul_74_498 supra which concluded that the art collection was being used directly in carrying out the foundation’s exempt purposes under sec_4942 of the code therefore your artwork art museum and art library will constitute assets used or held for use directly in carrying out your exempt purposes within the meaning of sec_4942 and sec_53_4942_a_-2 of the regulations ruling no in ruling no we concluded that your new activities as described above will constitute activities that further education within the meaning of sec_1 c -1 d i of the regulations your expenditures to acquire additional art and to construct and operate a museum and library for the preservation and public display of art and for art research will further education in addition these expenditures are similar to the expenditures described in example in sec_53_4942_a_-3 therefore your expenditures_for the purchase of additional art and for the construction of an art museum and art library will constitute amounts paid to acquire assets to be used or to be held for use directly in carrying out one or more of the purposes described in sec_170 of the code consequently these expenditures will constitute qualifying distributions within the meaning of sec_4942 and sec_53_4942_a_-3 of the regulations ruling sec_1 the change in focus of your overall mission and activities will not jeopardize your current status as an organization described in sec_501 of the code the art you currently own and will subsequently acquire will constitute assets used or held for use directly in carrying out your exempt purposes within the meaning of sec_4942 of the code the museum and library you will construct own and operate for the preservation and public display of art and for art research will constitute assets used or held for use directly in carrying out your exempt purposes within the meaning of sec_4942 of the code the amounts you will spend to acquire additional art and to construct own and operate a museum and library for the preservation and public display of art and for art research will constitute qualifying distributions within the meaning of sec_4942 of the code this ruling is based on the understanding there will be no material changes in the facts upon which it is based this ruling does not address the applicability of any section of the code or regulations to the facts submitted other than with respect to the sections described this ruling is directed only to the organization that requested it sec_6110 of the code provides it may not be used or cited by others as precedent this ruling will be made available for public inspection under sec_6110 of the code after certain deletions of identifying information are made for details see enclosed notice notice of intention to disclose a copy of this ruling with deletions that we intend to make available for public inspection is attached to notice deletions you should follow the instructions in notice if you disagree with our proposed if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter in accordance with the power_of_attorney currently on file with the internal_revenue_service we are sending a copy of this letter to your authorized representative sincerely steven b grodnitzky manager exempt_organizations technical group enclosure notice
